Citation Nr: 0335582	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for seizures and a sleeping disorder as a result 
of VA treatment.

2.  Entitlement to an initial evaluation in excess of 50 
percent for a psychiatric disorder, to include an anxiety 
disorder and depression.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The rating decision on appeal denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for seizures, a 
sleeping disorder and hair loss as a result of VA treatment.  
In April 2000, the Board remanded the case to the RO for 
additional development.  Thereafter, a March 2003 rating 
decision granted compensation for hair loss (lichen 
planopilaris with partial alopecia).  As this determination 
constitutes a full grant of the benefits sought as to the 
claim for compensation for hair loss under 38 U.S.C.A. 
§ 1151, it is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Therefore, the only 
remaining issue to be adjudicated is entitlement to 
compensation for seizures and a sleeping disorder under 
38 U.S.C.A. § 1151. 

In October 1998, the RO granted service connection for a 
psychiatric disorder and assigned a 50 percent evaluation 
from April 9, 1998.  The veteran appealed that decision with 
respect to both the assigned rating and the effective date.  
In April 2000, the Board denied the veteran's claim of 
entitlement to an effective date prior to April 9, 1998.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 order, 
the Court vacated the Board's decision with respect to that 
issue and remanded the case back to the Board with 
instructions that it comply with the Veterans Claims 
Assistance Act of 2000 ("VCAA").  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  After appropriate development under the VCAA, the 
Board denied the veteran's claim again in a January 2002 
decision.  Therefore, that issue has been resolved and is not 
for consideration by the Board.

The issue of entitlement to an initial evaluation in excess 
of 50 percent for a psychiatric disorder, to include an 
anxiety disorder and depression, will be discussed in the 
remand portion of this decision.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim that will be addressed in this 
decision, and has obtained and fully developed all evidence 
necessary for the equitable disposition of the claim.

2.  In February 1996, a VA physician prescribed Trofanil for 
the veteran's bladder infection.  

3.  The veteran suffered an acute adverse reaction to the 
medication, which included insomnia, confusion and thrashing 
episodes.

4.  The adverse reaction subsided shortly after the 
medication was discontinued, and no medical evidence 
indicates that the veteran currently suffers from seizures or 
a sleeping disorder as a result of that reaction.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 (West 
2002) for seizures and a sleep disorder as a result of VA 
treatment have not been met.  38 U.S.C.A.   §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA compensation benefits for seizures 
and a sleeping disorder as a result of medication prescribed 
by a VA physician.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001), that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the veteran's § 1151 claim was filed 
prior to the November 2000 date of enactment of the VCAA.  
However, that claim is still pending before VA, and to the 
extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date, 
the Board finds that such provisions of the VCAA are 
applicable to this pending appeal.  In any event, there is no 
prejudice to the veteran in applying the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the VCAA, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate her claim for compensation 
under 38 U.S.C.A. § 1151.  In a rating decision issued in 
November 1996, a statement of the case issued in February 
1997, supplemental statements of the case issued in January 
1999 and March 2003, as well as various letters by the RO, 
the veteran was provided with notice as to the applicable 
regulations and the reasons and bases for the denial of her 
claim.  A March 2002 letter by the RO also notified the 
veteran of the enactment of the VCAA, as well as which 
evidence, if any, she should obtain and which evidence, if 
any, VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 
U.S.C.A. § 5103.  

The March 2002 letter notified the veteran that she had 30 
days to submit any additional evidence.  The Board notes that 
several recent cases from the Federal Circuit invalidated a 
portion of the VA regulation the Board utilized to notify a 
claimant of the VCAA pursuant to 38 U.S.C.A. § 5103.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  See also Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Board points out, however, that 
evidence was submitted by the veteran and developed by VA 
well after the one-year period following the March 2002 
letter.  As such, the Board finds that there is no prejudice 
to the veteran by the Board deciding the veteran's claim at 
this time.  See Bernard, supra.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In this case, there does not appear to be any outstanding 
medical records that are relevant to the issue addressed in 
this decision.  The record shows that the RO has secured all 
VA outpatient treatment records identified by the veteran and 
her representative.  Pursuant to the Board's April 2000 
remand, the veteran was also afforded VA examinations to 
determine whether she suffers from seizures and a sleeping 
disorder as a result of medication prescribed by a VA 
physician.  The Board is therefore unaware of any outstanding 
evidence that would be relevant to this appeal. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate her claim and has been notified of VA's efforts 
to assist her.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is therefore appropriate.



II.  Discussion

The veteran claims that she suffered from seizures and a 
sleeping disorder as a result of medication prescribed by a 
VA physician in February 1996 for bladder problems.  She is 
therefore seeking VA compensation benefits under 38 U.S.C.A. 
§ 1151 for seizures and a sleeping disorder as a result of VA 
treatment.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The veteran's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Under this provision, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) 
(language of statute was plain and did not require showing of 
fault).  Since the veteran filed her claim prior to that 
date, the only issue before the Board is whether she suffered 
additional disability as a result of  VA treatment.  38 
U.S.C.A.             § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffering as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran . "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered. 38 C.F.R. § 3.353(c).

The facts in this case show that on February 6, 1996, a VA 
physician prescribed Trofanil for the veteran's bladder 
problems.  On the following day, the veteran called and 
reported that she suffered an adverse reaction after taking 
one dose of the medication before bedtime.  She explained 
that she became confused, agitated, shaky and began talking 
in her sleep all night.  According to the veteran, her 
daughter read in a medical book that Trofanil should not be 
taken with antidepressant medications, which the veteran was 
also taking.  The veteran was next seen on February 22, 1996, 
at which time she told a VA mental health care professional 
that her symptoms had improved.  

The veteran's claim of entitlement to compensation for 
seizures and a sleeping disorder must be denied because no 
medical evidence shows that she suffers from either of these 
disorders.  Instead, the evidence shows that the veteran's 
symptoms involving insomnia and feeling "out of sorts" are 
attributable to her service-connected psychiatric disorder.  

With respect to the veteran's claimed seizures, the Board 
does not question that the veteran suffered an adverse 
reaction to medication prescribed by VA in February 1996.  
However, that episode was never identified as being 
consistent with seizure activity, and, more importantly, no 
subsequent seizure activity has been identified.  At a March 
2002 VA psychiatric examination, for example, the veteran 
denied any seizure activity during the prior five years.  The 
examiner thus concluded that she did not appear to have a 
seizure disorder.  The veteran was also afforded a VA 
neurological examination in December 2002 to determine 
whether she suffered from seizures.  After reviewing the 
claims file and examining the veteran, the examiner concluded 
that:

Neurologically there is no diagnosis.  The 
[veteran] may have had a reaction to the 
medication she took back in 1996, but certainly 
there has been no recurrence of this spell and 
certainly she does not have a seizure disorder.  
She has multiple aches and pains and feels out of 
sorts.  This constellation of symptoms is most 
consistent with [a] psychiatric disorder and it 
is for this that she is being treated here at the 
outpatient Psychiatry department.  

The Board also reviewed VA outpatient treatment records dated 
from 1996 to 2003, none of which indicate that the veteran 
suffers from a seizure disorder.  In addition, the veteran 
has also reported on several occasions that she no longer 
suffers from seizures or a sleeping disorder.  At a May 1997 
hearing, the veteran attempted to withdraw her appeal 
concerning the issues involving seizures and a sleeping 
disorder.  In a follow-up statement dated May 1997, she 
explained that she wished to withdraw her appeal concerning 
those issues because they had resolved.  In a June 1997 
letter, however, the veteran stated that she changed her mind 
and wanted to continued her appeal.  Thus, from the veteran's 
own testimony she no longer has the disability she originally 
claimed resulted from the medication prescribed by VA in 
February 1996.  In any event, the Board emphasizes that the 
veteran is a layperson and therefore not competent to render 
a diagnosis concerning a seizure disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  

Medical evidence also shows that the veteran's sleeping 
problem is a symptom of her service-connected psychiatric 
disorder rather than a separate disability related to 
medication prescribed by VA.  VA outpatient treatment records 
dated from October 1995 to January 1996 document the 
veteran's complaints of depression and difficulty sleeping at 
night.  These records are significant because they document 
the veteran's sleeping problems prior to the adverse reaction 
to medication prescribed by VA in February 1996.  This is 
consistent with the March 2002 VA examination report, wherein 
a VA examiner indicated that the veteran's sleep disorder 
"may be due to her current psychiatric condition rather than 
the medication combination."  The record also includes 
numerous VA outpatient treatment records and several VA 
examinations reports which list the veteran's complaints of 
depression and insomnia.  However, none of these records 
indicate that the veteran suffers from a sleep disorder as a 
result of the adverse reaction to medication prescribed by VA 
in February 1996.  

In conclusion, the Board finds that no evidence establishes 
that the veteran currently suffers from seizures or a 
sleeping disorder related to medication prescribed by VA.  
Absent a current disability, compensation is precluded by 
law.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for seizures and a 
sleeping disorder as a result of VA treatment.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Hence, the appeal is denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
seizures and a sleep disorder as a result of VA treatment is 
denied.


REMAND

The veteran claims that she is entitled to an initial 
evaluation in excess of 50 percent for her service-connected 
psychiatric disorder, to include an anxiety disorder and 
depression.  Unfortunately, additional action is necessary 
before the Board can adjudicate this claim.    

In April 2000, the Board remanded the case to the RO to 
schedule the veteran for a VA examination.  In its remand 
instructions, the Board specifically requested that the 
examiner provide an opinion as to whether it is at least as 
likely as not that the veteran's service-connected 
psychiatric disorder renders her unable to obtain and 
maintain substantially gainful employment.  Pursuant to that 
request, the veteran underwent two VA psychiatric 
examinations in March 2002 and November 2002.  However, 
neither examiner addressed the question as to whether the 
veteran is unable to obtain and maintain employment as a 
result of her psychiatric disability.  Therefore, an 
additional remand is required to address this medical 
question.  Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders).  

The Board also notes that there are VA vocational 
rehabilitation records which may be directly pertinent to 
this appeal.  At her November 2002 VA psychiatric 
examination, the veteran told the examiner that she was seen 
by a vocational rehabilitation counselor several weeks 
earlier, who stated that she was unemployable because of her 
psychiatric disability.  Therefore, the veteran's VA 
vocational rehabilitation folder should be associated with 
the claims folder.

The veteran also indicated that she was receiving Social 
Security Administration (SSA) benefits.  However, it does not 
appear that these records have been obtained.  When VA is put 
on notice of the existence of SSA records, as here, VA must 
seek to obtain those records before proceeding with the 
appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); see 
also Marciniak v. Brown, 10 Vet. App. at 204.  As such, all 
relevant SSA records need to be obtained and associated with 
the claims file.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran's VA vocational 
rehabilitation folder should be 
associated with the claims folder.

2.  The RO should also obtain the 
veteran's Social Security Administration 
(SSA) records, including all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain 
these records should also be documented, 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination by the same 
examiner who examined her in November 
2002.  If that examiner is unavailable, 
the case should be referred to another 
suitably qualified examiner.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's service-connected 
psychiatric disorder renders her unable 
to obtain and maintain substantially 
gainful employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria.  The 
RO must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



